Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventors: Toval et al.				:
Application No. 16/658,003			:		Decision on Petition
Filing Date: October 18, 2019		:				
Attorney Docket No. 02067.1021		:
	

This is a decision on the petition under 37 C.F.R. § 1.181 filed April 30, 2021, to withdraw the holding of abandonment of the above-identified application.

The petition is dismissed.

Any renewed petition under 37 C.F.R. § 1.181 must be filed within TWO (2) MONTHS of the issue date of the instant decision.  Extensions of the two-month time period may NOT be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.181.”  This is not a final agency action within the meaning of 5 U.S.C.         § 704.

The Office issued a non-final Office action setting a three-month shortened statutory period for reply on October 15, 2020.

The sole rejection in the Office action consists of a nonstatutory double patenting rejection.  The Office action states,

Claims 1-18 are rejected on the ground of nonstatutory double patenting over claims 1-16
of U.S. Patent No. 10,489,828 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

The Office action states a “timely filed terminal disclaimer … may be used to overcome” the rejection.

A terminal disclaimer was electronically filed and accepted on December 15, 2020.

An extension of time was not obtained, and the last date a reply could have been timely filed was January 15, 2021.

The Office issued a Notice of Abandonment on April 27, 2021.  The notice acknowledges receipt of the TD.  However, the notice states the application is abandoned because a reply has not been filed. 
The petition was filed on April 30, 2021.  The petition states,

The applicant is filing this petition under 37 CFR 1.181(a) requesting the withdrawal of
the abandonment of the application as the applicant did file a response addressing all outstanding issues presented in the October 15, 2020 communication, albeit the response was limited to the one and only outstanding issue - the filing of a terminal disclaimer. The October 15, 2020 communication gave no indication that any other issues needed to be addressed other than filing a terminal disclaimer to obviate a double patenting issue.

The resolution of the petition requires the Office to determine if the terminal disclaimer constitutes a “reply” to the Office action.

Notice of Abandonment is based on a determination that the terminal disclaimer does not constitute a “reply” to the Office action.    

37 C.F.R. § 1.111(a)(1) states, with emphasis added, 

If the Office action after the first examination (§ 1.104) is adverse in any respect, the applicant or patent owner, if he or she persists in his or her application for a patent or reexamination proceeding, must reply and request reconsideration or further examination, with or without amendment.

37 C.F.R. § 1.111(b) states in part, with emphasis added,

In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action….

A paper that does not request reconsideration of a rejection or request further examination does not constitute a reply under 37 C.F.R. § 1.111(b).  In other words, the submission of a terminal disclaimer, without more, does not constitute a reply under 37 C.F.R. § 1.111(b).

In view of the prior discussion, the holding of abandonment will not be withdrawn.

Applicant may wish to consider filing a petition under 37 C.F.R. § 1.137(a) to revive the application.  A grantable petition to revive must be accompanied by the required reply, the required petition fee ($1,050 for a small entity), and a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137(a) was unintentional.  A “PDF fillable” petition under 37 C.F.R. § 1.137(a) form can be found at: http://www.uspto.gov/sites/default/files/forms/sb0064.pdf.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions 



    
        
            
    

    
        1 Document Code “PET.OP”, which has a document description of “Petition to review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.